

AGREEMENT
 
THIS AGREEMENT (this “Agreement”) dated February 20 2007, is entered into
between CORNELL CAPITAL PARTNERS, LP (the “Purchaser”) and HEADLINERS
ENTERTAINMENT GROUP, INC. (the “Company”).


1. Purchase and Sale. Subject to the terms and conditions set forth in this
Agreement, the Buyer shall purchase from the Company and the Company shall issue
to the Buyer a Secured Convertible Debenture in the form attached hereto as
Exhibit A (the “Debenture”) in the face amount of $35,000 for a purchase price
of $35,000.
 
2. Closing. The closing of the issuance of the Debenture shall occur within 1
business day of the satisfaction of all conditions precedent set forth in
Section 6 hereof at the offices of the Buyer (the “Closing”).
 
3. Closing Procedure. At the Closing, the Company shall execute and deliver the
Debenture and the Buyer shall pay the Purchase Price in accordance with the
disbursement instructions set forth on Schedule I attached hereto.
 
4. Representations and Warranties of the Company.  The Company makes the
following representations, warranties and agreements and confirms the following
understandings:
 
(a) Organization and Qualification. The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted. Each of the Company and its subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries taken as a whole.
 
(b) SEC Documents: Financial Statements. Since January 1, 2005, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (all of the foregoing filed prior to the date
hereof or amended after the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to as the “SEC Documents”). As of
their respective dates, the financial statements of the Company disclosed in the
SEC Documents (the “Financial Statements”) complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such Financial Statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and, fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Subscribers which is not included in the SEC Documents, including, without
limitation, information referred to in this Agreement, contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
 


--------------------------------------------------------------------------------





 
(c) 10(b)-5. The SEC Documents do not include any untrue statements of material
fact, nor do they omit to state any material fact required to be stated therein
necessary to make the statements made, in light of the circumstances under which
they were made, not misleading.
 
(d) Legal and Other Proceedings. Neither the Company, nor any of its affiliates
or its executive officers or directors (in their capacity as executive officers
or directors), is a party to any pending or, to the best knowledge of the
Company, threatened, or unasserted but considered by it to be probable of
assertion, claim, action, suit, investigation, arbitration or proceeding, or is
subject to any order, judgment or decree that is reasonably expected by
management of the Company to have, either individually or in the aggregate, a
material adverse effect on the condition (financial or otherwise), earnings or
results of operations of the Company. The Company is not, as of the date hereof,
a party to or subject to any enforcement action instituted by, or any agreement
or memorandum of understanding with, any federal or state regulatory authority
restricting its operations or requiring that actions be taken, and no such
regulatory authority has threatened any such action, memorandum or order against
the Company and the Company has not received any report of examination from any
federal or state regulatory agency which requires that the Company address any
problem or take any action which has not already been addressed or taken in a
manner satisfactory to the regulatory agency.
 
(e) Authorization; Conflict; Valid and Binding Obligation. When issued in
accordance herewith, the Debenture will be duly and validly authorized by all
requisite corporate action of the Company. The Company has full right, power and
capacity to execute, deliver and perform its obligations under the Debenture. No
governmental license, permit or authorization and no registration or filings
with any court, governmental authority or regulatory agency is required in
connection with the Company's execution, delivery and/or performance of the
Debenture, other than any filings required by applicable federal and state
securities laws. The execution, delivery and performance of the Debenture, the
consummation of the transactions herein contemplated and the compliance with the
terms of the Debenture by the Company will not violate or conflict with any
provision of the Articles of Incorporation, as amended or By-laws of the
Company, or any agreement, instrument, law or regulation to which the Company is
a party or by which the Company may be bound. The Debenture, upon execution and
delivery by the Company, will represent the valid and binding obligation of the
Company enforceable in accordance with its terms.
 


--------------------------------------------------------------------------------





 
5. Use of Proceeds. The Company shall use the net proceeds of the Debenture to
pay the amounts set forth, to the persons or entities set forth, in Schedule II
hereto. The Company authorizes the Buyer to send the net proceeds directly to
the payees as set forth in Schedule II for the benefit of the Company.
 
6. Other Agreements to Continue. The Company acknowledges that the documents set
forth in Schedule III hereto shall remain in full force and effect.
 
7. (RESERVED)   
 


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written above.



 
BUYER:
 
 
CORNELL CAPITAL PARTNERS, LP
     
By:
Yorkville Advisors, LLC  
Its:
Investment Manager              
By:
/s/ Mark Angelo
 
Name:
Mark Angelo  
Title:
Portfolio Manager            
 
COMPANY:
 
 
HEADLINERS ENTERTAINEMENT GROUP, INC.
       
By:
/s/ Frank J. Orlando
 
Name:
Frank J. Orlando  
Title:
Chief Restructuring Officer









--------------------------------------------------------------------------------



EXHIBIT A


FORM OF DEBENTURE




--------------------------------------------------------------------------------



SCHEDULE I


DISBURSEMENT INSTRUCIONS






The purchase price shall be disbursed in immediately available U.S. funds,
payable to the following parties:




 
 
 
 
 
Gross Proceeds:
   
 
 
Gross Proceeds from Cornell Capital Partners, LP
 
$ 35,000.00
 
 
     
 
Disbursements:
   
 
 
Rosenberg Rich Baker Berman & Company
 
$ 5,000
 
 
Kathy Suplee
 
$ 7,500
 
 
Eduardo Rodriquez
 
$ 5,000
 
 
Frank J Orlando
 
$ 5,000
 
 
     
 
Net Proceeds:
   
 
 
Net Proceeds Payable to the Company:
 
$ 12,500
 
 
     
 
 
 
 
 
 




 
REMAINDER OF PAGE LEFT BLANK


--------------------------------------------------------------------------------



SCHEDULE II


AUTHORIZED PAYEES


Proceeds of the Debenture shall be used by the Company to pay the following
persons or entities:




NAME
 
AMOUNT
 
Rosenberg Rich Baker Berman & Company
 
$
5,000
 
Kathy Suplee
 
$
7,500
 
Eduardo Rodriquez
 
$
5,000
 
Frank J Orlando
 
$
5,000
 















REMAINDER OF PAGE LEFT BLANK


--------------------------------------------------------------------------------



SCHEDULE III


CONTINUING AGREEMENTS












































REMAINDER OF PAGE LEFT BLANK


--------------------------------------------------------------------------------





HEADLINERS ENTERTAINMENT GROUP, INC.
 
Cornell Capital Partners, LP
 
     
By:
Yorkville Advisors, LLC      
Its:
General Partner        
 
By:
/s/ Frank J. Orlando
 
By:
/s/ Mark Angelo
Name: Frank J. Orlando
Name: Mark Angelo
Its: Chief Restructuring Officer
 
Its: Portfolio Manager














